UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2318


JAMES M. DUNLAP,

                    Plaintiff - Appellant,

             v.

COTTMAN TRANSMISSIONS SYSTEMS, LLC; TODD P. LEFF,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:11-cv-00272-AWA-LRL)


Submitted: April 27, 2017                                         Decided: May 11, 2017


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James M. Dunlap, Appellant Pro Se. Benjamin B. Reed, James Charles Rubinger, PLAVE
KOCH PLC, Reston, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James M. Dunlap appeals from the district court’s order granting summary

judgment to Defendants and finding Dunlap’s claims barred by res judicata. On appeal,

Dunlap makes several arguments as to why res judicata was inappropriately applied.

However, except for his contention that the parties to prior, related suits differ from the

current parties, Dunlap’s claims are raised for the first time on appeal, and we decline to

consider them. Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (noting that issues

raised for first time on appeal generally are not considered absent exceptional

circumstances, not present here). After an examination of the privity of the parties in the

current and former lawsuits, we affirm.

       Under Pennsylvania law, * “[a]ny final, valid judgment on the merits by a court of

competent jurisdiction precludes any future suit between the parties or their privies on the

same cause of action.” Balent v. City of Wilkes-Barre, 669 A.2d 309, 313 (Pa. 1995). Here,

as Dunlap correctly identifies, the parties to the proceedings in the prior lawsuits are not

the same as in the present action. However, claim preclusion/res judicata is applied

whenever “there is a close or significant relationship between successive defendants.”

Lubrizol Corp. v. Exxon Corp., 929 F.2d 960, 966 (3d Cir. 1991) (quoting Gambocz v.

Yelencsics, 468 F.2d 837, 841 (3d Cir. 1972)). The definition of privity is especially broad


       *
         The preclusive effect of the prior cases is governed by Pennsylvania law because
each of the prior lawsuits was brought in the United States District Court for the Eastern
District of Pennsylvania. Q Int’l Couriers, Inc. v. Smoak, 441 F.3d 214, 218 (4th Cir. 2006)
(preclusive effect of judgment rendered by a federal district court determined by the law of
the state where that federal district court sits).

                                             2
when, as here, res judicata is invoked against a plaintiff who has repeatedly asserted

essentially the same claims against different defendants. Bruszewski v. United States, 181

F.2d 419, 422 (3d Cir. 1950).     Given the circumstances in this case, we find that two

companies, both wholly owned subsidiaries of the same company, are in privity with one

another and that the president of both subsidiary companies and the parent company is also

in privity with the subsidiaries. Certainly, all the parties have a close and significant

relationship, and Dunlap does not seriously dispute this. See Bush v. E. Unif. Co., 51 A.2d

731, 732 (1947) (shareholder of defendant corporation in privity with corporation);

Lubrizol, 929 F.2d at 966 (wholly-owned affiliate in privity with parent corporation);

Jackson v. Dow Chem. Co., 902 F. Supp. 2d 658, 670-71 (E.D. Pa. 2012) (employees,

affiliates, and counsel were in privity with original corporate defendants), aff’d, 518 Fed.

Appx. 99 (3d Cir. 2013); Greenberg v. Potomac Health Sys., Inc., 869 F. Supp. 328, 331

(E.D. Pa. 1994) (subsidiary and shared corporate officers in privity with parent

corporation).

       Accordingly, we affirm the order of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3